                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                           Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                    Judge William L. Campbell, Jr.
                Plaintiffs,
                                                    Magistrate Judge Alistar Newbern
v.
RVSHARE LLC
                Defendant.


     JOINT MOTION TO ADJOURN INITIAL CASE MANAGEMENT CONFERENCE

       Plaintiffs Leslie Scott and Tal Becker (collectively, “Plaintiffs”) and Defendant RVshare

LLC (“Defendant”) jointly move the Court to adjourn the Initial Case Management Conference

(“CMC”) presently scheduled for July 20, 2021 (ECF# 4), until fourteen (14) days from the entry

of this Court’s ruling on Defendant’s Motion to Stay Proceedings and Compel Individual

Arbitration (the “Arbitration Motion”), which is being filed contemporaneously with this Joint

Motion.

       Adjourning the CMC until after the Arbitration Motion is decided will best preserve party

and judicial resources and avoid unnecessary time and expense. The Arbitration Motion will

determine whether this matter should proceed in this Court or in arbitration, and whether litigation

should proceed individually or on a putative class-wide basis. Those questions, in turn, are central

to any Rule 26(f) planning report the parties would prepare prior to a CMC, the scope of discovery

in this action, and the time necessary to litigate this action. Further, if the Arbitration Motion is

granted, the need for a CMC will be moot.




      Case
70616859v1   3:21-cv-00401 Document 19 Filed 07/12/21 Page 1 of 3 PageID #: 97
       Accordingly, all parties jointly request that the CMC be adjourned until 14 days after

Defendant’s Arbitration Motion is decided.

Dated: July 12, 2021                               Respectfully submitted,


 /s/ James C. Bradshaw w/permission MGA           /s/ Michael G. Abelow
 James C. Bradshaw, III                           Michael G. Abelow (#26710)
 WYATT, TARRANT & COMBS                           Alice E. Haston (#038708)
 333 Commerce Street                              SHERRARD ROE VOIGT & HARBISON, PLC
 Suite 1000                                       150 Third Ave. S, Suite 1100
 Nashville, TN 37201                              Nashville, TN 37201
 P: 615-244-0020                                  P: 615-742-4200
 F: 615-256-1726                                  F: 615-742-4539
 jbradshaw@wyattfirm.com                          mabelow@srvhlaw.com
                                                  ahaston@srvhlaw.com
 Cam F. Justice (pro hac vice)
 Adam D. Breit (pro hac vice)                     Patrick J. Krebs (pro hac vice)
 JUSTICE LAW                                      Daniel H. Bryan (pro hac vice)
 8551 W. Sunrise Blvd                             TAFT STETTINIUS & HOLLISTER LLP
 Suite 300                                        200 Public Square, Suite 3500
 Plantation, FL 33322                             Cleveland, Ohio 44114-2302
 P: 954-515-5656                                  Telephone: (216) 706-3692
 justicepleadings@justiceinjurylawyer.com         Fax: (216) 241-3707
 abreit@justiceinjurylawyer.com                   pkrebs@taftlaw.com
                                                  dbryan@taftlaw.com
 Attorneys for Plaintiffs
                                                  Attorneys for Defendant RVshare LLC




      Case
70616859v1   3:21-cv-00401 Document 19 Filed 07/12/21 Page 2 of 3 PageID #: 98
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

was electronically filed with the Clerk’s office using the CM/ECF system, which sent a notification

to all parties registered with the Court’s electronic filing system, including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Attorneys for Plaintiffs

                                                              /s/ Michael G. Abelow
                                                              Michael G. Abelow




      Case
70616859v1   3:21-cv-00401 Document 19 Filed 07/12/21 Page 3 of 3 PageID #: 99
